


Exhibit 10.18


Executive Officer Compensation


The annual base salaries for our executive officers and former executive officer
as of January 1, 2014 are as follows:


Name
 
Title
 
Annual Base
Salary
 
Steven C. Riggs*
 
Acting Chief Executive Officer
 
$
600,000


 
Scott E. Lamb
 
Chief Financial Officer
 
$
395,150


 
Richard A. Costello
 
Vice President of Sales
 
$
356,462


 
Alison D. Burcar
 
Vice President of Product Development
 
$
315,000


 
George A. Lopez, M. D.
 
Former Chief Executive Officer
 
$
350,000


 



* Mr. Riggs was Acting Chief Executive Officer from October 2013 to February
2014. In February 2014, he resumed his executive position as Vice President of
Operations at an annual base salary of $360,582.


